UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-4778


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONTE DERRELL PARTRIDGE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (4:12-cr-00112-HCM-LRL-1)


Submitted:   April 21, 2014                       Decided:   May 9, 2014


Before SHEDD and    DIAZ,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Caroline S.
Platt, Appellate Attorney, Suzanne V. Katchmar, Assistant
Federal Public Defender, Alexandria, Virginia, for Appellant.
Dana J. Boente, Acting United States Attorney, Timothy R.
Murphy, Special Assistant United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jonte      Partridge      was     convicted         of    possession        of    a

firearm by a convicted felon, 18 U.S.C. § 922(g)(1) (2012), and

was   sentenced          to    seventy-eight         months    in       prison.       He     now

appeals.       Partridge’s attorney has filed a brief in accordance

with Anders         v.    California,      386 U.S. 738    (1967),    raising          one

issue    but    stating        that    there     are    no    meritorious          issues    for

appeal.    Partridge has filed a pro se brief raising additional

issues.    We affirm.

               In   the       Anders    brief,       Partridge          contends    that        the

prosecution improperly vouched for its witnesses during closing

argument and on rebuttal.                 Because this matter was not raised

below, our review is for plain error.                              See United States v.

Olano, 507 U.S. 725, 731-32 (1993).                     We discern no error in the

prosecutor’s use of the phrases “I think” and “I submit” during

closing and rebuttal.                 See United States v. Johnson, 587 F.3d
625, 632 (4th Cir. 2009); United States v. Adams, 70 F.3d 776,

780 (4th Cir. 1995).                  Even if there was error, however, the

phrases were used in isolation, and the evidence of Partridge’s

guilt was strong.              Accordingly, there was no plain error.                        See

United    States         v.   Olivierre,       378 F.3d 412,       421-22     (4th    Cir.

2004).

               We   conclude      additionally         that    the       issues     raised       in

Partridge’s pro se brief lack merit.                          Pursuant to Anders, we

                                               2
have reviewed the entire record and have found no meritorious

issues for appeal.           Accordingly, we affirm the district court’s

judgment.    This court requires that counsel inform Partridge, in

writing,    of    his   right      to   petition   the    Supreme   Court    of   the

United States for further review.              If Partridge requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Partridge.                       We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in    the   materials      before   this    court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                           3